Name: COUNCIL REGULATION (EEC) No 1212/93 of 17 May 1993 amending Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: America;  beverages and sugar
 Date Published: nan

 19 . 5. 93 Official Journal of the European Communities No L 123/5 COUNCIL REGULATION (EEC) No 1212/93 of 17 May 1993 amending Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87 from this principle by Regulation (EEC) No 1 873/84 (2); whereas the date of validity of this derogation expired on 30 April 1993 ; whereas, so that consultations can continue between the Community and third country concerned with a view to an agreement on this matter, the term of validity of the derogation should be extended for one year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 73 (1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 70 (1 ) of Regulation (EEC) No 822/87 provides that imported products covered by that Article must be accompanied by a certificate attesting that they satisfy the provisions on production, release for free circulation and, where appropriate, disposal for direct huamn consumption in the third country in which they originate ; Whereas Article 73 ( 1 ) of that Regulation stipulates that if the imported products in question have undergone oeno ­ logical practices not allowed by Community rules or not consonant with the provisions of that Regulation or of those adopted pursuant thereto, they may not, except by way of a derogation, be offered or disposed of for direct human consumption ; whereas the Council derogated HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1873/84, the date *30 April 1993' shall be replaced by '30 April 1994'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1993 . For the Council The President J. HILDEN (2) OJ No L 176, 3 . 7. 1984, p. 6 . Regulation as last amended by Regulation (EEC) No 3201 /92 (OJ No L 319, 4. 11 . 1992, p. (') OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 1756/92 (OJ No L 180, 1 . 7. 1992, p. 27).